923 F.2d 849Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael SINDRAM, Plaintiff-Appellant,v.Arthur M. AHALT, Vincent J. Femia, Rangarath Manthripragada,Gary A. Courtois, Joseph G. Poirier, Robin J. Derwin,William Parker, Richard P. Gilbert, Robert C. Murphy, RobertF. Sweeney, R. Russell Sadler, John R. Hargrove, Hon.,Catherine C. Blake, Mr. Phillips, Mr. Sprouse, Mr. Butzner,Joseph F. Spaniol, Jr., Mrs. Spagnola, William H. Rehnquist,Defendants-Appellees.Michael SINDRAM, Plaintiff-Appellant,v.Arthur M. AHALT, Vincent J. Femia, Rangarath Manthripragada,Gary A. Courtois, Joseph G. Poirier, Robin J. Derwin,William Parker, Richard P. Gilbert, Robert C. Murphy, RobertF. Sweeney, R. Russell Sadler, John R. Hargrove, Hon.,Catherine C. Blake, Mr. Phillips, Mr. Sprouse, Mr. Butzner,Joseph F. Spaniol, Jr., Mrs. Spagnola, William H. Rehnquist,Defendants-Appellees.Michael SINDRAM, Plaintiff-Appellant,v.Arthur M. AHALT, Vincent J. Femia, Rangarath Manthripragada,Gary A. Courtois, Joseph G. Poirier, Robin J. Derwin,William Parker, Richard P. Gilbert, Robert C. Murphy, RobertF. Sweeney, R. Russell Sadler, John R. Hargrove, CatherineC. Blake, J. Dickson Phillips, James M. Sprouse, John D.Butzner, Joseph F. Spaniol, Jr., Mrs. Spagnola, William H.Rehnquist, Defendants-Appellees.
Nos. 90-1759, 90-1766 and 90-6311.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1990.Decided Jan. 18, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-90-689)
Michael Sindram, appellant pro se.
Evelyn Omega Cannon, Assistant Attorney General, Omar Vincent Melehy, Office of the Attorney General, Baltimore, Md., William J. Parker, Upper Marlboro, Md., Breckinridge Long Willcox, United States Attorney, Geoffrey Robert Garinther, Office of the United States Attorney, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before CHAPMAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Michael Sindram appeals the district court's orders denying his motion to remand his action to state court, his motion to compel discovery, his motion to strike the enlargement of time granted to the defendants to answer his complaint, and several other motions.  We dismiss the appeals for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
An order denying a motion to remand a case to state court is appealable only after final judgment.    Chicago, R.I., & Pac.  R.R. v. Stude, 346 U.S. 574, 578 (1954);  Melancon v. Texaco, Inc., 659 F.2d 551 (5th Cir.  Unit A Oct. 1981);  Wilkins v. American Export-Isbrandtsen Lines, Inc., 401 F.2d 151 (2d Cir.1968);  Lockhart v. New York Life Ins. Co., 71 F.2d 684 (4th Cir.1934).  Therefore, the appeal of the denial of his motion to remand is interlocutory.


4
Further, as the remaining orders appealed from are not final orders, they are not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor are the orders appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the orders are not appealable as collateral orders under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


5
Finding no basis for appellate jurisdiction, we deny leave to proceed in forma pauperis and dismiss the appeals as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


6
DISMISSED.